Citation Nr: 0624942	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  98-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than December 
26, 1983, for a 100 percent rating for the veteran's post-
traumatic stress disorder (PTSD) with organic brain syndrome 
(OBS) due to a head wound.  

2.  Whether there was clear and unmistakable error (CUE) in 
an October 1969 rating decision because it did not grant a 
100 percent schedular rating for the veteran's service-
connected disabilities, and because it did not adjudicate and 
grant a total rating based on individual unemployability due 
to service-connected disabilities (TDIU).  

3.  Whether a statement received from the veteran in January 
1972 is an unadjudicated claim for TDIU.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.   

In a rating decision dated in January 1997, the RO increased 
the rating for the veteran's service-connected organic brain 
syndrome (OBS) and post-traumatic stress disorder (PTSD) from 
70 percent to 100 percent, effective from December 26, 1983.  
The veteran appealed for an earlier effective date.  In a 
decision dated in April 2000, the Board denied the claim, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2000 joint 
motion, the parties (the veteran and the VA Secretary) 
requested that the Court vacate the Board decision and remand 
the case.  In an order dated in December 2000, the Court 
granted the motion.  The case was returned to the Board, and 
in April 2001, the veteran's attorney submitted a written 
statement to the Board.  

In his April 2001 statement, the attorney alleged there was 
CUE in the RO's original rating decision, which it issued in 
October 1969.  He argued that the ratings for the veteran's 
service-connected disabilities should not have been combined, 
but should have been rated part of a single in-service injury 
as secondary conditions in accord with 38 C.F.R. § 3.310(a).  
The attorney also contended that the evaluations for service-
connected shell fragment wounds failed to sufficiently 
identify the involved muscle groups and scars.  He further 
asserted that under the circumstances presented at that time, 
it was error for the RO to have failed to consider and grant 
an implied TDIU claim.  In addition, the attorney argued that 
a statement submitted by the veteran in January 1972 
constituted a TDIU claim, which was not adjudicated and, 
therefore remained an open claim.  

The Board determined that consideration of the issue of 
entitlement to an effective date earlier than December 26, 
1983, for a 100 percent rating for the veteran's PTSD with 
OBS due to a head wound had to be deferred pending the 
adjudication of the raised CUE claim, because the issues were 
inextricably intertwined.  In August 2001, the Board remanded 
the case for adjudication of the raised issues followed by 
readjudication of the pending issue on appeal.  In April 
2005, a Decision Review Officer (DRO) issued a decision in 
which he concluded there was no CUE in the October 1969 
rating decision.  He also denied the claim that the statement 
submitted by the veteran in January 1972 constitutes a TDIU 
claim and remains unadjudicated.  Later in April 2005, the RO 
informed the veteran and his attorney of the DRO decision and 
provided notice of the veteran's appellate rights.  In 
addition, in July 2005, the DRO prepared a supplemental 
statement of the case (SSOC) on the issue of entitlement to 
an effective date earlier than December 26, 1983, for a 100 
percent rating for the veteran's PTSD with OBS due to head 
wound.  

After the RO returned the case to the Board, in September 
2005, it received the veteran's notice of disagreement (NOD) 
with the April 2005 DRO decision concerning whether there was 
CUE in the October 1969 rating decision and whether the 
veteran's January 1972 statement is an unadjudicated TDIU 
claim.  The Board remanded the case in November 2005 for the 
RO to send the veteran and his attorney a statement of the 
case on these issues, in accordance with Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  The required statement of 
the case was issued in January 2006.  The veteran's attorney 
submitted a substantive appeal in February 2006.  It appears 
that the required development of these issues has been 
completed and the Board proceeds with its review of the 
appeal.  

The issue of entitlement to an effective date earlier than 
December 26, 1983, for a 100 percent rating for the veteran's 
PTSD with OBS due to a head wound is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO committed no factual or legal error that would 
have manifestly changed the outcome of its October 1969 
rating decision, which assigned a combined schedular rating 
of 80 percent for the veteran's service-connected 
disabilities and did not adjudicate and grant a TDIU.

2.  Neither the statement received from the veteran in 
January 1972, nor any other writings during the period of 
time in question, asserted that the veteran could not perform 
substantially gainful employment.  The veteran's statement, 
received in January 1972, does not reasonably raise a claim 
for a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for CUE in the October 1969 rating 
decision, which assigned a combined schedular rating of 
80 percent but did not grant a 100 percent scheduler rating 
for the veteran's service-connected disabilities, and which 
did not adjudicate and grant a TDIU rating, have not been 
met.  38 U.S.C.A. §§ 1110, 1155, 5103A, 5109A (West 2002); 
38 C.F.R. §§ 3.104, 3.105, 4.25 and Codes 5296, 5304, 5308, 
8910 (2005).  

2.  The statement received from the veteran in January 1972 
does not meet the criteria of an unadjudicated claim for 
TDIU.  38 C.F.R. §§ 3.155, 4.16 (2005).  









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether there was CUE in an October 1969 rating decision 
because it did not grant a 100 percent schedular rating for 
the veteran's service-connected disabilities, and because it 
did not adjudicate and grant a TDIU rating.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Implementing regulations have been 
published.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  

The Court has interpreted the VCAA as having no application 
to CUE claims.  See Juarez v. Principi, 16 Vet. App. 518, 
520-21 (2002); Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (holding VCAA inapplicable to claim that RO decision 
contained CUE); Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc) (holding that a CUE motion is not claim for 
benefits and that the VCAA definition of claimant cannot 
encompass person seeking revision of final decision based on 
CUE).  

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] 
shall be final and binding on all field offices of [VA] as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. § 
5104."  38 C.F.R. § 3.104(a).  Such a final decision may be 
subject to revision, however, in the presence of clear and 
unmistakable error, as described in 38 C.F.R. § 3.105.  
38 C.F.R. §§ 3.104(a), 3.105.  Thus, a prior RO decision will 
be accepted as correct unless CUE can be shown.  38 C.F.R. § 
3.105(a).  

A claim of CUE is a collateral attack on a final decision by 
a regional office (RO).  See Disabled Am. Veterans v. Gober, 
234 F.3d 682, 696-98 (Fed. Cir. 2000), cert. denied, 532 U.S. 
973 (2001).  To establish CUE in a final RO decision, a 
claimant must show that (1) either the facts known at the 
time were not before the adjudicator or that the law then in 
effect was incorrectly applied, and (2) had the error not 
been made the outcome would have been manifestly different.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  A mere 
disagreement with how the facts were weighed or evaluated is 
not enough to substantiate a CUE claim.  Damrel v. Brown, 
6 Vet. App. 242, 246 (1994).  A CUE claim is not a 
generalized assertion of entitlement to benefits.  Rather, it 
is an assertion that VA committed a particular clear and 
unmistakable error.  See Andre v. Principi, 301 F.3d 1354, 
1361 (Fed. Cir. 2001).  Each theory of CUE is an entirely 
separate and distinct claim.  See id., at 1362.  Under the 
principle of res judicata, once there is a final decision on 
the issue of CUE, that particular claim of CUE may not be 
raised again.  See Link v. West, 12 Vet. App. 39, 44 (1998) 
(quoting Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en 
banc)).  

The attorney argues that there was CUE in the October 1969 
rating decision in the failure to grant a 100 percent 
schedular rating based on the veteran's disabilities having 
arisen out of a single in-service injury, and he argues that 
there was CUE in the failure to adjudicate entitlement to 
TDIU under 38 C.F.R. § 3.340(a) and 38 C.F.R. § 4.16(a), 
which he contends would have led to a grant of TDIU.  In his 
arguments, the attorney relies on opinions of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), including Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001, Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. 
Cir. 2004), Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 
2004), and Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 
2005).  

In Andrews, the Federal Circuit explained and clarified the 
extent of its holding in Roberson.  That case held that VA 
must sympathetically read a veteran's filings to identify all 
claims that they raise.  The Federal Circuit held that (1) 
Roberson requires VA to sympathetically read all pleadings 
filed by a pro se claimant, including claims of CUE; (2) 
Roberson does not require sympathetic reading of pleadings 
filed by counsel; (3) VA's duty to sympathetically read a pro 
se claimant's CUE motion to discern all potential claims is 
antecedent to a determination of whether a CUE claim has been 
pled with specificity; (4) when VA violates Roberson, by 
failing to adjudicate a raised claim, such claim is not 
considered unadjudicated, but the error is instead properly 
corrected through a CUE motion; and (5) the Court of Appeals 
for Veterans Claims lacks jurisdiction over a CUE issue not 
raised before VA by a represented claimant. 

In this case, the veteran's attorney has asserted that the RO 
committed CUE in its October 1969 rating decision.  He claims 
that the disability ratings assigned in 1969 should have been 
added, because they resulted from the same incident, rather 
than combined under 38 C.F.R. § 4.25.  The veteran's attorney 
has cited laws, including 38 U.S.C.A. §§ 1110 and 1155, to 
support his allegation, but review discloses that they do not 
actually support the argument he advances.  Rather they 
provide general authority to rate and compensate disabilities 
and do not in anyway stand for the proposition that 
disabilities arising from the same incident should be added 
rather than combined in accordance with 38 C.F.R. § 4.25.   

The attorney has presented this argument before and it was 
recently addressed by the Court in Roper v. Nicholson, No. 
04-0233 (U.S. Vet. App. July 13, 2006), __ __ Vet. App. __ 
__, 2006 WL1913429 (Vet.App.).  The Court does not have 
jurisdiction to review the schedule of ratings for 
disabilities.  38 U.S.C.A. § 7252 (West 2002).  So, there is 
some question as to whether the Court can review the 
regulations which are an intrinsic part of the rating 
schedule.  In any case, recently the Court in Roper clearly 
endorsed the use of § 4.25 and its procedure for combining 
ratings.  It should be noted that the law providing authority 
for the rating schedule provides that VA shall adopt and 
apply a schedule of ratings of reductions of earning capacity 
from specific injuries or "combination of injuries."  
38 U.S.C.A. § 1155 (West 2002).  As a result, both the case 
law, the statute law, and the clear meaning of the regulation 
itself support the combining process provided by § 4.25.  
Consequently, the Board finds that there was no error in 
combining the ratings under 38 C.F.R. § 4.25.  

The Board has reviewed the ratings.  The veteran was wounded 
in the head in January 1968.  A 60 percent rating was 
assigned under diagnostic code 8910, for epilepsy, grand mal, 
residuals of a head injury.  This was based on the findings 
from the July 1969 VA examination, in which the veteran 
reported 3 seizures, in September 1968, December 1968 and 
April 1969.  This means the average rate of seizures was at 
least 1 in 4 months, for which the rating schedule provides a 
60 percent rating.  The findings do not approximate 1 major 
seizure in every 3 months during the last year, as required 
for a higher rating.  Therefore, there was no CUE in this 
rating.   

The October 1969 rating decision granted service connection 
for residuals, shell fragment wound, left parietal skull, 
with skull defect, and assigned a 50 percent rating under 
diagnostic code 5296.  That is the highest rating assignable 
for skull damage, without a brain hernia.  Since there is no 
evidence of a brain hernia, there is no support for a higher 
rating and there is no error in the assignment of a 50 
percent rating.  

The October 1969 rating decision assigned 10 percent ratings 
for each of residuals, shell fragment wound, penetrating left 
forearm (diagnostic code 5308) and residuals, shell fragment 
wound, penetrating left scapula (diagnostic code 5304).  In 
each case, 10 percent was appropriate for moderate wound 
residuals.  Review of the service medical records and VA 
examination report does not show the moderately severe wound 
residuals required for a higher rating.  38 C.F.R. § 4.56.  
Neither does it show symptomatic scars that would warrant a 
separate compensable rating.  38 C.F.R. § 4.118.  
Specifically, on the July 1969 VA examination, there is no 
evidence that the wound scars were ulcerated, tender and 
painful or otherwise symptomatic.  The examiner found them to 
be healed, nonadherent, nonfibrotic, and nonsymptomatic, with 
no loss of tissue or muscle substance or impairment of the 
underlying structures.  Since the evidence does not support a 
higher rating, there was no CUE in the assignment of a 10 
percent rating for each of these wounds.  

Reviewing the application of 38 C.F.R. § 4.25, Table 1 shows 
that 60 percent disability and a 50 percent disability 
combine to 80 percent.  Another 10 percent disability 
increases the combined rating to 82 percent.  Another 10 
percent disability increases the combined rating to 84 
percent.  The regulation provides that these figures will be 
rounded to the nearest 10 percent, which in this case is 80 
percent.  Thus, the Board does not find any error, and 
certainly no CUE, in any aspect of the assignment of an 80 
percent rating in October 1969.  

It has also been asserted on behalf of the veteran that there 
was CUE in the October 1969 RO (decision granting a combined 
80 percent rating for the veteran's service-connected 
disabilities because the RO did not consider an 
extraschedular rating.  Preliminary review of the record does 
not reveal that the RO expressly considered referral of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  In this 
case, there is no evidence that any or all of the service-
connected disabilities required hospitalization, and no 
evidence that a service-connected disorder required 
hospitalization on a frequent basis.  Neither is there 
evidence of a marked level of inference with employment.  On 
the July 1969 VA examination, the veteran told the examiner 
that he was unemployed, but he also informed the physician 
that he was going to school for real estate.  The file shows 
the veteran filed claims for educational benefits.  More 
importantly, there is no competent medical opinion to the 
effect that the service-connected disabilities would prevent 
the veteran from working.  Therefore, the Board finds that 
the evidence of record at the time of the October 1969 rating 
decision did not raise a claim for an extraschedular rating 
and there was no CUE in not considering such a claim.  It is 
pertinent to note that a combined 80 percent rating takes 
into account significant industrial impairment.

Whether a statement received from the veteran in January 1972 
is an unadjudicated claim for TDIU.

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

On this issue, the facts are not in dispute.  There is no 
doubt that the statement in question was received from the 
veteran in January 1972.  Rather, resolution of the veteran's 
appeal depends upon an interpretation of the regulations 
pertaining to informal claims and whether the statement meets 
the criteria for a TDIU claim as set forth in the regulations 
and expounded in the case law.  Therefore, because no 
reasonable possibility exists that anything additional would 
aid in substantiating this claim, any deficiencies of VCAA 
notice or assistance are moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2005).  

A leading case in interpreting this section was argued by the 
veteran's attorney before the United States Court of Appeals 
for the Federal Circuit.  It holds that a veteran need not 
specifically request TDIU.  Once a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider TDIU.  VA must consider TDIU because, in order to 
develop a claim "to its optimum" as mandated by Hodge v. 
West, 155 F.3d 1356, 1362-63 (Fed. Cir. 1998), VA must 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for 
TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  

This raises the question as to what is evidence of 
unemployability.  The regulation does not require a veteran 
to show 100 percent unemployability.  The claimant needs only 
to show that he cannot maintain substantially gainful 
employment, which is somewhat less than 100 percent.  
Roberson, at 1385.  However, VA pays compensation to offset 
the impact of disabilities on a veteran's earning ability.  
38 U.S.C.A. §§ 1110, 1131, 1155.  So a compensable disability 
rating, of itself, acknowledges that a service-connected 
disability is expected to have an effect on employment.  So, 
some comments as to employment impact will merely reflect a 
desire for an increased rating.  The mere mention of 
employment is not evidence that the veteran cannot maintain 
substantially gainful employment.  

In Roberson, in his application, the claimant noted that he 
had not worked in almost a year.  He also included a 
statement from his wife describing his behavior and his 
inability to remain employed.  On a subsequent VA 
examination, it was reported that he had been unemployed for 
two years and a social worker reported that, from 1972 to 
1978 the veteran held several construction jobs lasting from 
2 weeks to 7 months.  The Federal Circuit found that this was 
sufficient evidence of an inability to maintain substantially 
gainful employment, so as to make a claim for TDIU.  
Roberson, at 1380-81.  

In Norris v. West, 12 Vet. App. 413 (1999), the Court found 
that a TDIU claim was raised where a social worker reported 
that the veteran "is not able to work at this time."  Id., 
at 415.  In Collier v. Derwinski, 2 Vet. App. 247, 251 
(1992), the Court held that a claim was raised because the 
veteran had continually stated that he was unable to work 
because of his service-connected mental disorder.  

In this case, in a letter received by the RO on January 27, 
1972, the veteran wrote:

Due to several misunderstandings my 
compensation was temporarily interrupted 
and I find myself experiencing severe 
hardships due to my financial straits.  
Request that my claim be given 
expeditious handling to preclude 
continuation of the hardship.  I am 
presently unemployed and am having 
difficulty, due to my condition in 
securing gainful employment.  

Here, unlike Collier, the veteran did not say that he could 
not maintain substantially gainful employment.  Unlike the 
situation in Norris, there is no one else saying that he can 
not maintain substantially gainful employment.  In Norris, VA 
personnel expressed the opinion that the veteran could not 
work.  Here, the veteran was given VA neurologic and 
orthopedic examinations in January 1972 and neither physician 
indicated that the veteran could not maintain substantially 
gainful employment.  Unlike Roberson, there is no evidence 
that the veteran was unemployed for a prolonged period or 
that he had only intermittent work.  

In his January 1972 statement, the veteran merely indicted 
that he was currently unemployed and had difficulty securing 
gainful employment.  (Emphasis added.)  This is consistent 
with the industrial impact associated with his combined 
disability rating (60 percent at that time).  The veteran's 
statement does not reasonably raise a claim that he cannot 
maintain substantially gainful employment.  Thus, the 
statement cannot reasonably be construed as a claim for a 
TDIU.  


ORDER

The petition that the October 1969 rating decision contained 
CUE because it did not grant a 100 percent schedular rating 
for the veteran's service-connected disabilities and did not 
adjudicate and grant a TDIU claim is denied.

The petition to accept a statement received from the veteran 
in January 1972 as an unadjudicated claim for a TDIU is 
denied.

REMAND

In November 2005, the Board remanded this case for additional 
development.  The RO was ordered to adjudicate the issues of 
whether there was CUE in an October 1969 rating decision in 
its failure to grant a 100 percent schedular rating for the 
veteran's service-connected disabilities and its failure to 
adjudicate and grant a TDIU rating; and whether a statement 
received from the veteran in January 1972 is an unadjudicated 
claim for TDIU.  If the decision remained unfavorable, the RO 
was instructed to issue a statement of the case on these 
issues.  The re-adjudication was unfavorable and a SOC was 
issued in January 2006.  

The Board also directed re-adjudication of the issue of 
entitlement to an effective date earlier than December 26, 
1983, for a 100 percent rating for the veteran's PTSD with 
OBS due to a head wound.  A supplemental SOC (SSOC) was to be 
issued if the decision was not favorable.  The file does not 
show that the issue was readjudicated or that a SSOC was 
issued.  The Court has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders and that VA 
has a duty to ensure compliance with the terms of the remand.   
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The veteran's 
attorney has specifically requested that the issue of 
entitlement to an effective date earlier than December 26, 
1983, for a 100 percent rating for the veteran's PTSD with 
OBS due to a head wound be remanded for readjudication and an 
SSOC as previously directed by the Board in is November 2005 
remand.  

The issue of entitlement to an effective date earlier than 
December 26, 1983, for a 100 percent rating for the veteran's 
PTSD with OBS due to a head wound is remanded for the 
following action:

1.  The AMC/RO should review the claims 
file and ensure that no other notification 
or development action is indicated.  If 
further action is required, the AMC/RO 
should undertake it before further 
adjudication of the claim.

2.  A Decision Review Officer (DRO) must 
readjudicate the issue of entitlement to 
an effective date earlier than December 
26, 1983, for the award of a 100 percent 
schedular rating for the veteran's PTSD 
with OBS due to a head wound.  If the 
benefit sought on appeal is not granted, 
the DRO must prepare a SSOC on that issue, 
and the veteran and his attorney should be 
provided an appropriate opportunity to 
respond.  

Subsequently, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


